Exhibit 10.18

Kopin Corporation

Fiscal Year 2009 Incentive Bonus Plan

In order to meet the Company’s objectives the Compensation Committee approved a
compensation plan for 2009 which was more heavily weighted towards incentive pay
than in past years. As part of this plan, and in recognition of the current
global economic conditions, all officers’ base salaries were maintained at their
2008 levels.

On December 2, 2008, the Company’s 2009 Incentive Plan became effective. The
Company’s 2009 Incentive Plan acts as an incentive plan for the fiscal year
ending December 26, 2009. Pursuant to this 2009 Incentive Plan, the Officers and
eligible employees are eligible to earn incentive compensation if the Company
achieves certain financial milestones as adopted by the Company’s Compensation
Committee. The purpose of the 2009 Incentive Plan is to further align
management’s and shareholder’s interest by providing employees higher levels of
compensation for meeting or exceeding the financial milestones, primarily
revenue and operating income targets. The 2009 Incentive Plan is designed to pay
out approximately 35% of amounts earned in cash and 65% in fully vested common
stock of the Company; however if the Company is unable to issue common stock the
amounts earned may be paid out solely in the form of cash. A participant may
earn his or her incentive compensation if the product line he or she works for
meets its milestones even if the other product line does not meet its results.
Corporate participants, including Drs. Fan and Choi and Mr. Sneider, will earn
50% of their incentive compensation based on the results of each product line.
Any or all of the conditions under the 2009 Incentive Plan may be waived or
changed by the Committee in the event of a change in control.

The table below shows examples of what the Officers may be eligible to earn
under the 2009 Incentive Plan. It does not include amounts that will be paid as
part of the Officer’s annual salary, amounts that can be earned under previous
equity awards or any additional awards the Compensation Committee may grant at
year end. Column A is the approximate cash amount if the minimum milestones are
achieved, column B shows the approximate maximum cash incentive amounts that
will be paid if all milestones are achieved, column C shows the number of shares
of the Company’s common stock which can be earned if all milestones are achieved
and column D is an estimate of the total compensation an Officer could earn if
all milestones are achieved. The total incentive compensation is computed as the
sum of the incentive compensation paid in cash plus the value of the common
stock earned under the 2009 Incentive Plan. The value of the common stock was
computed as the maximum number of shares an Officer could earn multiplied by
$1.86. The value of the common stock is an approximation of the expense the
Company would record through the 2009 Incentive Plan. The actual value to the
Officer is dependent on the Company’s common stock price on the day the common
stock is earned. Column C below shows the number of shares of restricted stock
the Company awarded on December 27, 2008:

 

Officer

   A    B    C    D

Dr. Fan

   $ 100,000    $ 50,846    50,768    $ 145,275

Mr. Sneider

   $ 25,000    $ 25,319    25,280    $ 72,340

Dr. Tsaur

   $ 25,000    $ 29,229    29,184    $ 83,510

Dr. Choi

   $ 25,000    $ 19,689    19,659    $ 56,255

Mr. Hill

   $ 25,000    $ 23,219    23,183    $ 66,340

Mr. Presz

   $ 25,000    $ 18,989    18,960    $ 54,255

Finally, the Compensation Committee granted 75,000 shares of restricted stock,
for retention purposes, to Dr. Fan subject to the Company filing its Form 10-K
for the year ended December 27, 2008. The restrictions on these shares lapse at
the rate of 25% per year over the next four years.